DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/07/2020, 07/10/2020, and 01/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 17 recite the limitation "a wideband operating frequency range" in line 2.  It is unclear as to what characteristics of a signal or an antenna make a frequency or a frequency band operating or non-operating. An antenna designed to target a frequency band may still operate at a different frequency band with a reduced performance. In addition, the term “wideband” is vague and relative term because an artisan doing measuring and testing would not know at what point “wide” within the scope of the claim had been accomplished because the disclosure does not establish the scope when a sufficient “wide” occurs. 
For the examination on the merit, “a wideband operating frequency range” will be read as “a desired operating frequency range” as described in paragraphs [0005] and [0047] of the specification. Appropriate corrections are required.
Claims 2-16 and 18-20 are rejected due to their dependencies to the claims 1 and 17, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johns (US 2015/0070234 A1).
Regarding claim 1, Johns teaches a radiating element, comprising: 
a plurality of arm segments (Fig. 4, 410A, 410B, 412A, 412B) defining at least one dipole antenna  having a desired operating frequency range (Abstract, each dipole with two arms); and 
a stalk (Fig. 4A, [0032] feed stalk 440) configured to suspend the arm segments above a planar reflector such that respective surfaces of the arm segments radially extend from an end of the stalk and parallel to the planar reflector (Fig. 1, 110, 130, [0027] a ground plane 110), wherein corners of the respective surfaces of the arm segments are beveled (Fig. 4, 410A, 410B, 412A, 412B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johns (US 2015/0070234 A1) in view of Puente (US 2009/0224995 A1).
Regarding claim 17, Johns teaches a radiating element, comprising: 
Fig. 4, 410A, 410B, 412A, 412B) defining at least one dipole antenna  having a desired operating frequency range (Abstract, each dipole with two arms); and 
a stalk (Fig. 4A, [0032] feed stalk 440) configured to suspend the arm segments above a planar reflector such that respective surfaces of the arm segments radially extend from an end of the stalk and parallel to the planar reflector (Fig. 1, 110, 130, [0027] a ground plane 110), wherein corners of the respective surfaces of the arm segments are beveled (Fig. 4, 410A, 410B, 412A, 412B).
However, Johns does not explicitly teach the radiating element wherein the beveled angle is less than about 70 degrees but greater than about 20 degrees relative to the respective arm lengths.
Before the effective filing date of claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to choose a proper beveled angle because Applicant has not disclosed that the beveled angle of less than about 70 degrees but greater than about 20 degrees relative to the respective arm lengths provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the arms of Johns’ radiating elements beveled at a certain angle because such indentations of gaps are known to be advantageous to tailor the radiation properties of the radiating elements (Puente [0124]).
Allowable Subject Matter
Claims 2-16, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 18, the prior arts fail to teach or reasonably suggest a radiating element, wherein opposing ones of the arm segments define respective arm lengths that are about one-half wavelength or more with respect to a lower bound of the wideband operating frequency range, and are about one full wavelength or less with respect to an upper bound of the wideband operating frequency range, in combination with the other limitations of the claim.
Claims 3-16 and 19-20 are objected to due to their dependencies to claims 2 and 18 above, respectively.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844